Citation Nr: 0914610	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-37 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Parkinson's 
disease.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied the Veteran's claims of entitlement to 
service connection for PTSD and Parkinson's disease.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in March 2009.

This appeal was remanded for further development in January 
2009.  All requested development having been completed, these 
claims now return before the Board.


FINDINGS OF FACT

1.  The preponderance of the evidence of record indicates 
that the Veteran currently has PTSD related to an in service 
verified stressor.

2.  The preponderance of the evidence of record indicates 
that the Veteran's Parkinson's disease is related to 
herbicide exposure.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, his PTSD was 
incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2008).

2.  Resolving all doubt in the Veteran's favor, his 
Parkinson's disease is related to herbicide exposure in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).

Here, the duty to notify was satisfied by way of a letter 
sent to the Veteran in April 2004.  This letter informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the Veteran should provide.  Therefore, the Board finds that 
any notice errors did not affect the essential fairness of 
this adjudication, and that it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal.  The Veteran was also specifically informed of the 
law as it pertains to disability evaluations and effective 
dates in the October 2006 Statement of the Case.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VA has also done everything reasonably possible to assist 
the Veteran with respect to his claims for benefits, such as 
obtaining service, VA, and private medical records, and 
providing the Veteran with VA examinations.  Consequently, 
and particularly in light of the favorable decisions below, 
the Board finds that the duty to notify and assist has been 
satisfied.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307.  Service in the 
Republic of Vietnam is interpreted as requiring service on 
the landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525). 

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for: hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (November. 2, 1999).  See also 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001).  This does not, 
however, preclude the Veteran from establishing service 
connection for any of these conditions, on a basis other than 
exposure to herbicides.  Nor does it preclude the Veteran 
from establishing service connection for a non listed 
condition based on exposure to herbicides, provided 
sufficient medical evidence has been submitted.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is warranted for PTSD.  In this 
regard, the Board notes that the Veteran has recently 
submitted evidence, specifically service personnel records, 
which show that he was exposed to a stressor in service.  
Although there is no evidence in the record of the Veteran 
having served in combat, he recently submitted evidence which 
showed that, in September 1969, he directly participated in 
assisting with the clean up of a airplane crash.  The general 
nature of the duties performed by the Veteran and others in 
his unit who assisted with this clean up included extracting 
bodies from the aircraft, crowd and traffic control, litter 
bearers, and convoy escorts.  Thus, the Board finds that this 
is a confirmed stressor.

Further, the Board finds that the Veteran has a current 
diagnosis of PTSD related to this stressor.  The Board 
recognizes that the Veteran's most recent VA psychiatric 
examinations, dated May 2004 and June 2007, found that he did 
not meet the full criteria for PTSD, because he did not 
report reexperiencing symptoms, however, he was found to have 
a significant number of metal health related symptoms such as 
sleep and memory problems, and anger and irritability.  More 
recently, a January 2009 report of private treatment 
indicated that the Veteran had a diagnosis of chronic PTSD, 
based at least in part on the his reported stressor of 
witnessing a plane crash, which as noted above, has already 
been verified as a stressor.  As there is evidence in the 
record that the Veteran had a stressor in service, and as the 
evidence of record now also shows that the Veteran has a 
confirmed diagnosis of PTSD, the Board finds that the 
preponderance of the evidence of record indicates that he has 
PTSD related to his service, and service connection is 
therefore warranted for this disorder.

Again taking into account all relevant evidence, the Board 
finds that service connection is also warranted for 
Parkinson's disease.  In this regard, the Board notes that 
the evidence does not show, nor does the Veteran allege, that 
his Parkinson's disease is related to service in general.  
Rather, the Veteran contends that this disease is related to 
herbicide exposure.  As the evidence shows the Veteran served 
in Vietnam, he is presumed exposure to herbicides.  However, 
Parkinson's disease is not one of the diseases listed in 
38 C.F.R. § 3.309, for which the Veteran could be 
presumptively granted service connection based on exposure to 
herbicides.  Nevertheless, the Veteran can be service 
connected for Parkinson's disease as related to herbicide 
exposure if he provides medical evidence linking Parkinson's 
disease to service.

In this regard, the Board finds that there is ample medical 
evidence of record to support the fact that the Veteran's 
Parkinson's disease is related to service.  Specifically 
noted is a March 2007 opinion from a physician who practices 
both privately, and within the VA, who treats the Veteran for 
his Parkinson's disease, and is considered one of the leading 
experts in the field of Parkinson's research.  This physician 
indicated that there have been suggestions in the Parkinson's 
literature that exposure to pesticides/herbicides may have a 
causal link to Parkinson's disease.  The physician indicated 
that he therefore felt it was as likely as not that the 
Veteran's Parkinson's disease could be etiologically linked 
to his chemical exposure.  

Further, two VA examination reports, dated in June 2007 and 
March 2008, both indicate that it is at least as likely as 
not that the Veteran's Parkinsonism was causally linked to 
herbicide exposure while on active duty in Vietnam.  In 
support of this opinion, both examiners indicated that, while 
over 90 percent of Parkinsonism is due to idiopathic 
Parkinson's disease, that is, that there is no specific 
etiology found, an etiological link between herbicide 
exposure and damage to dopaminergic cells, which are 
important in the pathophysiology of Parkinson's disease, has 
been suggested in studies.  Thus, all of the medical 
etiological evidence of record pertaining to the veteran's 
Parkinson's disease indicates that it is at least as likely 
as not related to service.

Therefore, the Board finds that the preponderance of the 
evidence of record also links the Veteran's Parkinson's 
disease to herbicide exposure in service.  As such, the Board 
finds that service connection is also warranted for 
Parkinson's disease.







ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is granted.

Entitlement to service connection for Parkinson's disease is 
granted.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


